Citation Nr: 1520455	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-34 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to exposure to contaminated drinking water at Camp Lejeune, North Carolina.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to April 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, and a January 2014 rating decision by the RO in Louisville, Kentucky.  

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2009 rating decision denied entitlement to service connection for sleep apnea, and the Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.

2.  Evidence received since the September 2009 rating decision is new, but does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea.

3.  The competent evidence of record does not show that diabetes mellitus is related to active duty service or to a service-connected disability.

4.  The competent evidence of record does not show that the Veteran's gastrointestinal disability is related to his active duty service, to include his exposure to contaminated water at Camp Lejeune.


CONCLUSIONS OF LAW

1.  The September 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received to reopen the claim of entitlement to service connection for sleep apnea is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108 , 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Diabetes mellitus was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 101(24), 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

4.  The criteria for entitlement to service connection for a gastrointestinal disability, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 1710(e), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 17.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify claimants of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2014).  With regard to the Veteran's claims to reopen the issue of entitlement to service connection for sleep apnea, entitlement to service connection for diabetes mellitus, and entitlement to service connection for a gastrointestinal disability, VA has met all statutory and regulatory notice and duty to assist provisions.  Id.  Letters dated in April 2013 and December 2013 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although no longer required, the April 2013 letter also notified the Veteran of the regulations pertinent to claims to reopen based on the submission of new and material evidence, and of the specific evidence required to reopen his claim for service connection for sleep apnea.  See Kent v. Nicholson, 20 Vet. App 1 (2006). 

The Veteran's service treatment records, service personnel records, and VA medical treatment records have been obtained.  The record does not suggest that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran did not undergo VA examinations with regard to his claims because, as discussed in greater detail below, there is no competent evidence suggesting a link between the Veteran's sleep apnea and his active duty service, his diabetes and his active duty service or a service-connected disability, or his gastrointestinal disability and his active duty service, to include exposure to contaminated drinking water at Camp Lejeune, North Carolina.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Veteran contends that service connection is warranted for sleep apnea, diabetes mellitus, and a gastrointestinal disability.  He argues that his sleep apnea is related to active duty service; that his diabetes was caused or aggravated by his service-connected hypertrophic cardiomyopathy; and that his gastrointestinal disability, which resulted in surgery for an obstructed bowel, was caused by in-service exposure to contaminated drinking water at Camp Lejeune, North Carolina.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

I.  Sleep Apnea

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for sleep apnea.

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for sleep apnea in September 2009 and notified the Veteran of the decision that same month.  The rating decision was not appealed, and the Veteran did not submit documentation within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

The September 2009 rating decision denied service connection for sleep apnea on the basis that the evidence did not show that the Veteran's sleep apnea was incurred in or caused by his active duty service.  In February 2013, the Veteran filed the current claim to reopen the issue of entitlement to service connection for sleep apnea.  In a January 2014 rating decision, the RO declined to reopen the Veteran's claim, finding that new and material evidence had not been received.  

Although the RO determined that new and material evidence was not presented to reopen the claim of entitlement to service connection for sleep apnea, the Board does not have jurisdiction to consider a claim which has been previously finally adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 U.S.C.A. §§ 5108, 7104(b).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

Since the September 2009 rating decision, the only pertinent evidence added to the claims file includes VA treatment records from September 2010 through 2013.  The treatment records reflect diagnoses of and treatment for sleep apnea, but do not mention or discuss its etiology or otherwise suggest a link to the Veteran's active military service.  Additionally, they do not indicate that the Veteran experienced symptoms of sleep apnea during service or soon after service discharge.

Although the evidence received since the September 2009 rating decision is new, in the sense that it had not previously been considered by VA, the evidence is not relevant to the Veteran's claim for entitlement to service connection for sleep apnea because it does not tend to show that the Veteran's sleep apnea may be associated with active duty service.  Thus, the evidence does not relate to an unestablished fact necessary to establish the Veteran's claim.  38 C.F.R. § 3.156(a).

The claim for entitlement to service connection for sleep apnea was denied in September 2009 because the evidence of record did not suggest a link between the Veteran's sleep apnea and his active duty service.  As the newly submitted evidence does not indicate a possible link between the Veteran's sleep apnea and his active duty service, the evidence does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim for entitlement to service connection for sleep apnea is not reopened. 

As new and material evidence to reopen the finally disallowed claim of entitlement to service connection for sleep apnea has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

II.  Diabetes Mellitus 

The Veteran contends that his diabetes mellitus was caused or aggravated by his service-connected hypertrophic cardiomyopathy.  

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records are negative for any complaints, diagnoses, or treatment for diabetes mellitus.  The first medical evidence documenting diabetes mellitus is shown in 2012.  There is no medical evidence of record discussing the etiology or the likely cause of the Veteran's diabetes mellitus.  

The Board finds that the evidence of record does not support service connection for diabetes mellitus.  The evidence does demonstrate a diagnosis of diabetes mellitus.  Davidson, 581 F.3d at 1316; Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

However, there is no evidence that the Veteran's diabetes mellitus was caused or aggravated by a service-connected disorder.  Although the Veteran contends that his diabetes mellitus is secondary to his service-connected hypertrophic cardiomyopathy, the Veteran, as a layperson, is not competent to render such an opinion.  While the Veteran is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of his diabetes mellitus.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his diabetes mellitus with his service-connected hypertrophic cardiomyopathy, he is not considered competent to address such a complex medical question.  Accordingly, as there is no evidence that the Veteran's diabetes mellitus is proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury, service connection for diabetes mellitus is not warranted on a secondary basis. 

The medical evidence of record also does not support direct service connection for diabetes mellitus.  The Veteran's service treatment records are negative for any complaints, diagnoses, or treatment for diabetes mellitus, and the Veteran does not allege that he had symptoms of diabetes during service.  Moreover, there is no medical or lay evidence of record suggesting that the Veteran's diabetes mellitus is directly related to service.  In addition, the first medical evidence of diabetes mellitus was in 2012, over 35 years after service discharge.  Accordingly, service connection for diabetes mellitus on a direct basis is not warranted.  

Because there is no competent evidence of record relating the Veteran's diabetes mellitus to his military service, or to a service-connected disability, the preponderance of the evidence is against his claim.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 56.

III.  Gastrointestinal Disability

The Veteran seeks service connection for a gastrointestinal disability, and argues that his current disability was caused by exposure to contaminated water while stationed at Camp Lejeune, North Carolina.  After thorough consideration of the evidence of record, the Board concludes that service connection is not warranted in this case.

The Veteran's service personnel records show that he was stationed at Camp Lejeune, North Carolina, in July 1975.  Service treatment records do not show complaints, diagnoses, or treatment for a gastrointestinal disability during service.

The VA treatment records in the claims file show that the Veteran was diagnosed with gastroesophageal reflux disease (GERD) as early as June 2002.  VA treatment records from 2007 reflect numerous complaints of left lower quadrant complain, with accompanying diagnoses of diverticulitis.  VA treatment records from April 2013 through July 2013 reflect that the Veteran experienced recurrent episodes of small bowel obstruction associated with his history of diverticulitis.  In July 2013, he underwent exploratory laproscopic surgery with resection of the diverticular plegmon of the sigmoid colon.  

VA has acknowledged that there was contamination of the ground water at Camp Lejeune from 1957 through 1987; specifically, that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), and perchloroethylene (PCE).  These water systems served housing, administrative, and recreational facilities, as well as the base hospital. 

In its June 2009 report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects", the National Academy of Sciences National Research Council provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  Fifteen disease conditions have been identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  See 38 U.S.C.A. § 1710(e) ; 38 C.F.R. § 17.400 (effective September 24, 2014).  While none of these conditions are presumptively associated with service at Camp Lejeune, manifestation of any of those diseases is considered to be sufficient to conduct a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service. 

However, gastrointestinal disabilities, including GERD and diverticulitis, are not conditions which the most currently available scientific evidence has linked to contaminated water at Camp Lejeune.  Furthermore, while the Veteran has asserted that his gastrointestinal disability was caused by exposure to contaminated water, he has not supplied any medical evidence that supports this assertion and the record likewise does not contain a medical opinion evidencing such a connection. 

The Board has also considered the Veteran's lay statements.  While the Veteran, as a layperson, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of his gastrointestinal disability.  See Layno, 6 Vet. App. 465, Jandreau, 492 F. 3d 1372.  Therefore, while the Veteran associates his gastrointestinal disability with exposure to contaminated water, he is not considered competent to address such a complex medical question.

The Veteran's gastrointestinal disability did not manifest during service, and there is no evidence that it existed for several decades thereafter.  There is no scientific or medical evidence or opinion of record linking the Veteran's gastrointestinal disability to the circumstances of his service.  Therefore, the preponderance of the evidence is against a finding that the Veteran's gastrointestinal disability or residuals of his surgery is related to service.  Accordingly, service connection must be denied.  

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence not having been received, the claim of entitlement to service connection for sleep apnea is not reopened.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for a gastrointestinal disability is denied.


REMAND

Although the Veteran's VA treatment records reflect numerous diagnoses of and treatment for PTSD, he was not afforded a VA examination in this case because the  U.S. Army and Joint Services Records Research Center (JSRRC) Coordinator at the RO concluded that the Veteran's reported stressors were insufficient to warrant an attempt to verify their occurrence based upon a lack of detailed information provided by the Veteran.  In that regard, the Veteran has reported four stressors which he believed have led to his PTSD:  1) witnessing a soldier pull the pin on a grenade at Camp Lejeune, which blew up the soldier and his drill sergeant; 2) seeing tortured bodies in Lebanon; 3) learning that he was exposed to contaminated water while stationed at Camp Lejeune; and 4) observing planes crashing while he was on an aircraft carrier.  An April 2008 VA treatment record reflects that the Veteran's initial diagnosis of PTSD were based upon these reported stressors.

Although the Veteran has not responded to the RO's attempts to elicit additional information about his stressors, the claims file does corroborate the fact that the Veteran was exposed to contaminated drinking water while stationed at Camp Lejeune.  While this stressor was reported by the Veteran and considered by the VA physician who concluded that the Veteran met the criteria for a diagnosis of PTSD in April 2008, it is unclear to the Board whether this stressor alone is sufficient to produce the Veteran's PTSD.  Accordingly, the Board believes that a VA examination should be afforded to the Veteran to determine whether the one corroborated stressor is sufficient to produce PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to ascertain the nature and etiology of any psychiatric disorder found.  The Veteran's claims file and a copy of this Remand must be provided to the VA examiner for review prior to the examination.  All necessary studies or tests, to include psychological testing and evaluation, must be accomplished.

Thereafter, based upon review of the evidence of record, to include the lay statements of record, the examiner must provide an opinion as to whether the Veteran has PTSD.  The Veteran's verified stressor includes exposure to contaminated drinking water while stationed at Camp Lejeune.  If PTSD is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the verified stressor is sufficient to have caused PTSD and did cause the Veteran's PTSD.  If a diagnosis of PTSD cannot be made, the examiner must specifically explain this position in light of the diagnoses of PTSD of record. 

If any psychiatric disability other than PTSD is diagnosed, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any other psychiatric disability is related to active military service, to include the Veteran's in-service exposure to contaminated drinking water at Camp Lejeune.

All opinions provided must include a complete rationale and explanation of the basis for the opinion.

2.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655(a) (2014). 

3.  After completing the above and conducting any other development that may be indicated, the RO must readjudicate the Veteran's claim with consideration of 3.304(f).  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, to include consideration of the revised regulation concerning PTSD.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


